Citation Nr: 1403469	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-25 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  A hearing loss disability did not have onset during active service, was not caused by active service, and did not manifest to a compensable degree within one year of active service.

2.  Tinnitus did not have onset during active service and was not caused by active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA also has a duty to provide examination or obtain a medical opinion where necessary and must assist the claimant in obtaining STRs and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to this duty, VA provided an examination and obtained an opinion in June 2012.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's hearing loss and tinnitus, provided a sufficiently detailed description of the disabilities, and provided analysis to support his opinion regarding whether the Veteran's hearing loss and tinnitus are related to his active service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Additionally, VA has associated the Veteran's STRs and non-VA treatment records with his file.  The Veteran has not identified VA treatment records that are relevant to his claim.

The Board finds that no further notice or assistance is required for a fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Merits of the Claim

In his March 2012 statement, February 2013 notice of disagreement, and August 2013 Form 9, the Veteran contended that service connection is warranted for bilateral hearing loss and tinnitus because his entrance audiogram was negative for hearing loss, his separation audiogram shows that he had hearing loss upon his separation from active service, and his hearing loss has continued to the present.  In June 2012, a VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  The preponderance of evidence shows that it is less likely than not (less than 50 percent probability) that his current hearing disabilities were caused by a disease or injury during service, that his current hearing disabilities had onset during service, or that his bilateral sensorineural hearing loss manifested within one year of separation from service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability."  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Notably, the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, where postservice audiometric findings indicate that there is a hearing loss disability, and where there is a sound basis upon which to attribute the postservice findings to the in-service injury (as opposed to incurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

Service connection may also be granted through the application of statutory presumptions for chronic conditions such as organic diseases of the nervous system, a category of diseases that includes sensorineural hearing loss.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within one year after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

In the case before the Board, the Veteran's contention that he had hearing loss upon separation indicates the he believes that his hearing loss had onset during service.  The Board finds that the Veteran's STRs appear complete, as they include records of the Veteran's treatment for various other conditions during service (including prostatitis, dysuria, sore throat, congestion, calluses, swelling and pain in his left hand, a sprained ankle, and chest pain), but they do not reference any complaints, diagnoses, or treatment of a hearing condition.  While the Board recognizes that the absence of evidence of a hearing disability in service is not necessarily fatal to the Veteran's claim for service connection, the Board finds that there is also no evidence of acoustic trauma or significant noise exposure in service to support direct service connection.

The only references to the Veteran's ears in his STRs are the results of audiometric tests that were conducted during medical examinations in April 1968, upon the Veteran's enlistment into active service, and in February 1971, upon his separation from active service.  In reports of both examinations, clinicians documented that the Veteran's ears were normal and, in a June 1971 statement of medical condition, the Veteran endorsed that there was no change in his medical condition since his February 1971 separation examination.  The audiometric tests indicate that pure tone thresholds, in decibels, were as follows:


HERTZ
Apr. 1968
500
1000
2000
3000
4000
RIGHT
0
0
0
Not Recorded
0
LEFT
0
0
0
Not Recorded
0


HERTZ
Feb. 1971
500
1000
2000
3000
4000
RIGHT
10
50
10
Not Recorded
5
LEFT
10
10
10
Not Recorded
10

Notably, while the February 1971 audiogram results indicate that the Veteran's hearing acuity at 1000 Hertz was 50 decibels at that time, the VA examiner who evaluated the Veteran in June 2012 reviewed the results of the audiograms conducted upon enlistment and separation as well as audiograms conducted by a non-VA clinician in March 2012 and by VA in June 2012, and opined that "[t]h[e] [50 decibel] threshold was likely made in error as it could not be duplicated . . . .  It is also not consistent with noise induced hearing loss."  Specifically, the Veteran's March 2012 and June 2012 audiometric tests, which the Board reviews in greater detail below, indicate that the Veteran's hearing acuity at 1000 Hertz was between 15 and 20 decibels bilaterally, which is within the threshold for normal hearing under Hensley.

Because the examiner's opinion concerning the Veteran's separation audiogram was based upon his review of the Veteran's claims file and medical history, the Board finds that the examiner's statement that the Veteran did not have hearing loss upon separation from service because the threshold could not be duplicated at 1000 Hertz is an adequate and probative opinion.  See 38 C.F.R. § 3.303(a), (d); Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("[e]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").  The Board finds, therefore, that any indication that the Veteran had hearing loss in his right ear at 1000 Hertz upon his separation from service was made in error as it is inconsistent with the results of subsequent audiometric tests.

With regard to his treatment following service, there are no postservice records that indicate that the Veteran has had a hearing condition since service as alleged or that otherwise support a connection between his current hearing disabilities and his service.  Generally, there is no evidence of record that references the Veteran's hearing disabilities until March 2012 when he submitted a claim of entitlement to service connection for hearing loss and tinnitus.

During the Veteran's June 2012 examination, he reported that he has had 38 years of occupational noise exposure since he separated from service, which the Board finds is a significant intercurrent cause.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus, and concluded that these hearing disabilities are not at least as likely as not caused by or a result of an event in service because his hearing was normal upon his separation from service, his STRs are negative for complaints of hearing loss or tinnitus, and the Veteran reported postservice exposure to noise.

As previously stated, the Veteran was also evaluated by a private clinician in March 2012.  This clinician diagnosed the Veteran with bilateral moderate to severe sensorineural hearing loss and tinnitus, but did not provide an opinion or analysis concerning the etiology of his hearing disabilities.  Thus, these records are not relevant for the purpose of establishing a nexus between the Veteran's service and his current disabilities.

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).  The Veteran has contended that his current hearing loss had onset in service.  Overall, the Board finds these statements to be competent evidence, as he is competent to provide evidence concerning personal observations such as his symptoms and the onset of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran has otherwise asserted that there is a causal relationship between his service and his hearing disabilities, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his hearing disabilities.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether hearing loss and tinnitus is due to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.

Overall, the Board finds that the opinion of the examiner who conducted the June 2012 examination is the most probative evidence of record as to whether the Veteran's current hearing loss and tinnitus were caused by his active service.  Thus, the Board finds that while the Veteran's treatment records indicate that the Veteran currently has bilateral sensorineural hearing loss and tinnitus, there is no evidence of acoustic trauma due to significant noise exposure during service, the Veteran's STRs do not demonstrate that he had a hearing condition upon his separation from service, and there is no basis upon which to attribute his current hearing disabilities to his service.  The Board must, however, consider whether service connection for his hearing loss is warranted on a presumptive basis. 

With regard to presumptive service connection, the Veteran was diagnosed with sensorineural hearing loss, but the evidence does not show that he had a hearing condition at the time he separated from service nor does the evidence demonstrate that he had a hearing condition that manifested to a compensable degree within the first year after his discharge from active service, as there is no evidence of his hearing disabilities until many years after separation.  Accordingly, the Board finds that the preponderance of evidence is also against finding that the Veteran is entitled to presumptive service connection with regard to his hearing loss disability.

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran's hearing loss and tinnitus had onset during active service, that his hearing loss and tinnitus were caused by any event, injury, or disease during active service, or that his hearing loss was shown during, or manifested to a compensable degree within one year of separation from, active service.  The preponderance of evidence is, therefore, against a finding of service connection for hearing loss and tinnitus and the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


